     Case 5:18-cv-00211-TKW-MJF Document 38 Filed 10/05/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

MARCUS JONES,

      Plaintiff,

v.                                               Case No. 5:18cv211-TKW-MJF
JOSEPH MEEKS,

      Defendant.
                                          /

                                   ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 37). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that a default judgment for nominal damages and costs should be

entered in favor of Plaintiff on his §1983 First Amendment individual-capacity

claims. Accordingly, it is

      ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    Plaintiff’s motion for default judgment (Doc. 32) is GRANTED in

            part, and the Clerk is directed to enter judgment in favor of Plaintiff

            and against Defendant stating: “Plaintiff, Marcus Jones, shall recover
Case 5:18-cv-00211-TKW-MJF Document 38 Filed 10/05/20 Page 2 of 2




      from Defendant, Joseph Meeks, $1.00 in nominal damages and $350.00

      in costs on the First Amendment individual-capacity claim under 42

      U.S.C. §1983 in the second amended complaint.”

3.    The motion is DENIED in all other respects, and the RLUIPA and

      official-capacity claims against Defendant are DISMISSED with

      prejudice.

4.    The Clerk shall close the file after entering the judgment.

DONE and ORDERED this 5th day of October, 2020.

                           T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                   2
